203 F.3d 1010 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.DERRICK D. TURNER, also known as D.T.,  and JOE NATHAN LEVERETTE, also known  as FAT DOG,    Defendants-Appellants.
Nos. 99-1536, 99-1677
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 14, 1999Decided February 16, 2000

Appeals from the United States District Court  for the Eastern District of Wisconsin.  No. 97 CR 225--Rudolph T. Randa, Judge. [Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., CUDAHY, and KANNE,  Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
On December  16, 1997, a federal grand jury sitting in the  Eastern District of Wisconsin returned a two-  count sealed indictment against Derrick Turner,  Joe Nathan Leverette, Alfred Reed, Wendy Lee  Gallagher, and Samantha Wood. Count one alleged  that, from June 1994 until approximately October  1, 1996, the five defendants conspired to  distribute and to possess with intent to  distribute in excess of five kilograms of  cocaine, methamphetamine, and cocaine base, also  known as "crack," in violation of 21 U.S.C.  sec.sec. 841(a)(1) and 846. Count two charged  Turner, Leverette, and Reed with possession with  intent to distribute cocaine and crack on or  about October 1, 1996 in violation of 21 U.S.C.  sec. 841(a)(1). The indictment was unsealed on  January 30, 1998, and the five codefendants were  apprehended on various dates between January 28,  1998 and July 7, 1998. Ultimately, Reed, Wood,  Gallagher, and Leverette entered pleas of guilty  to count one of the indictment pursuant to plea  agreements with the government. On December 15,  1998, Turner was convicted on both counts of the  indictment following a bench trial. Leverette  appeals, raising four challenges to his sentence.  Turner also appeals, challenging the district  court's ruling on his Speedy Trial Act motion,  the sufficiency of the evidence, several of the  district court's evidentiary rulings, and his  sentence.

I.  BACKGROUND

2
Leverette, also known as "Fat Dog," and Turner,  also known as "D.T.," were involved in a wide-  spread conspiracy to distribute cocaine powder  and crack cocaine. Leverette was based near Los  Angeles, California and was identified by  witnesses as extremely talented in the process of  converting powder cocaine to crack. Turner acted  as a distributor of the drugs in the Milwaukee  area. Both men were identified as members of the  Shotgun faction of the Crips street gang. The  drugs at issue in the conspiracy were transported  from Los Angeles to cities across the country by  couriers. After delivering the drugs, the  couriers would return to Los Angeles with large  amounts of currency. The conspiracy began to  unravel when, on October 1, 1997, two of the  couriers, Michelle Proctor and Tia Musarra, were  stopped by Milwaukee County law enforcement  officials atthe Mitchell International Airport  in Milwaukee after disembarking from a commercial  airline flight from Los Angeles. After some  questioning, the officers searched Proctor and  Musarra and discovered four cellophane-wrapped  packages of what appeared to be narcotics. The  packages were later sent to the state crime lab  for analysis and were identified as a combination  of crack and powder cocaine. During the search,  the officers also seized a piece of paper with  "Exel Motel" written on it and an address book  containing telephone numbers for "D.T." and "Fat  Dog." Proctor later estimated that she was  carrying a kilo and a half of drugs at the time  she was searched.


3
Proctor and Musarra entered into cooperation  agreements with the government. Pursuant to these  agreements, the women aided in the police  investigation of the conspiracy and, ultimately,  testified against Leverette at an evidentiary  hearing and against Turner at trial. Proctor  testified about numerous trips from Los Angeles  to Milwaukee where she would meet Turner and to  Des Moines, Iowa where she met a man named Larry  Howard. During these trips, Proctor testified  that she transported crack and powder cocaine  given to her by Leverette and returned with  currency in amounts ranging from $30,000 to  $60,000. Proctor's travel expenses were paid, and  she was given money for her services when she  completed a trip. Musarra also testified about  trips that she made from Los Angeles to Milwaukee  and Des Moines transporting drugs she received  from Leverette and return trips transporting  large amounts of currency. The remaining facts of  this case are complex, and we will address them  as they apply to our analysis.

II.  ANALYSIS
A.  Joe Nathan Leverette

4
In his plea agreement, Leverette reserved the  right to challenge the type and amount of drugs  attributable to him for sentencing purposes.  After Leverette entered his guilty plea, the  court scheduled an evidentiary hearing to  determine the type and amount of drugs at issue.  The evidentiary hearing was held December 16, 17,  and 21, 1998, with both sides presenting  witnesses. Leverette's sentencing hearing was  held on March 1 and March 12, 1999. On March 1,  Leverette's parents, who had traveled to  Wisconsin from California for the hearing, were  present, and Leverette's father addressed the  court. The hearing was then continued at  Leverette's request to allow defense counsel time  to prepare objections to the presentence report  ("PSR"). On March 12, 1999, the district court  ruled on Leverette's objections and sentenced him  to 360 months imprisonment and a $5,000 fine on  count one. Count two of the indictment was  dismissed on the government's motion pursuant to  the plea agreement.


5
As previously noted, in his appeal Leverette  raises four challenges to the sentence imposed by  the district court. Leverette first asserts that  the probation officer who prepared his PSR  violated the separation of powers doctrine by  serving not as a neutral arm of the court but  rather as an advocate for the prosecution.  Secondly, Leverette contends that the testimony  of the witnesses at his sentencing hearing should  have been excluded because it was given in  violation of the federal anti-bribery statute, 18  U.S.C. sec. 201(c)(2). Leverette further argues  that the district court's determination regarding  the type and quantity of drugs attributable to  him was erroneous. Finally, Leverette contends  that his criminal history calculation under the  United States Sentencing Guidelines (the  "Guidelines") was based on unreliable information  because the district court did not have certified  copies of his prior convictions when it sentenced  him.


6
Leverette argues that, when the probation  officer sits at the government's table in court,  as she did in this case, and routinely advocates  for the government, the separation of powers  doctrine is violated. At sentencing this issue  was raised bydefendant's counsel. The prosecutor  took issue with defense counsel's remarks about  the impartiality of the probation office and  asked that counsel raise for the record any  specific complaints he might have about the  functioning of the probation office in the  present case. Defense counsel made clear that he  was not making any allegations about the  particular probation officer involved but that  his allegations pertained to "the entire system  that has an appearance of impropriety." Counsel  further stated that "it is inappropriate when  they (probation officers) become advocates as  opposed to fact people." Defense counsel then  acquiesced to the prosecutor's summation that his  accusations were general in nature and that the  probation officer in question "in no way acted as  an adversary against the Defendant but maintained  her position as an arm of the Court."


7
Leverette's complaint is general, not specific  to his case, and he fails to point to any  particular unfairness in the presentence report  or the Guidelines recommendations proposed by the  probation officer. We do not see in this case  that the probation officer acted other than as an  arm of the court. There is no separation of  powers problem. This view does not mean, however,  that the perception could not be otherwise when  the probation officer sits in court with the  government's counsel at the government's table.  The relationship between probation officers and  defense counsel has become complicated enough  under the Guidelines. J. Vincent Romero,  Supervising U.S. Probation Officer for the  District of Arizona, has written about the  current relationship of these parties and  concludes that "the bottom line is that probation  officers must gain defense counsel's trust, and  defense counsel must not view probation officers  as surrogate prosecutors."1


8
Accordingly, we find no error in this instance,  but nevertheless suggest to district judges, U.S.  Attorneys, and probation officers that steps be  taken to prevent the perception that probation  officers are "surrogate prosecutors." It may be  that a separate small table could be placed to  one side inside the rail where the probation  officer is equally available to the district  judge and to the other parties as needed.


9
Leverette's anti-bribery statute argument  likewise fails. Leverette contends that the  testimony of several witnesses at his sentencing  hearing should have been excluded as having been  given in violation of the federal anti-bribery  statute, 18 U.S.C. sec. 201(c)(2), because the  witnesses testified pursuant to plea agreements  in which the prosecution offered them leniency,  at least partially in exchange for their  testimony against Leverette.2 We rejected this  argument in United States v. Condon, 170 F.3d 687  (7th Cir.), cert. denied, 119 S. Ct. 1784 (1999),  and Leverette does not raise any new arguments,  but instead merely states that he disagrees with  the recent rulings on the issue. We find no  reason to depart from our holding in Condon and  reject Leverette's anti-bribery statute claim.


10
Leverette next argues that the district court  erred in its determination of both the type and  the quantity of drugs attributable to him for  sentencing purposes. We review the district  court's factual findings regarding the type and  amount of drugs in question for clear error.  United States v. Galbraith, 200 F.3d 1006 (7th Cir. Jan. 11, 2000); United  States v. Branch, 195 F.3d 928, 933 (7th Cir.  1999). We will reverse "only if after reviewing  the record, we are left with the firm and  definite conviction that a mistake has been  made." Galbraith, 200 F.3d 1006 (internalquotations and citations omitted). For sentencing  purposes, the government need only prove the type  and amount of drugs by a preponderance of the  evidence. Id.; Branch, 195 F.3d at 934. However,  the defendant has a due process right to be  sentenced based on reliable information.  Galbraith, 200 F.3d 1006 (citing United  States v. Lanterman, 76 F.3d 158, 160 (7th Cir.  1996)).


11
The district court held Leverette responsible  for 5,209.75 grams of crack cocaine and 34,779.65  grams of cocaine powder and assigned a  corresponding base offense level of 38. See  U.S.S.G. sec. 2D1.1(c)(1) (setting a base offense  level of 38 for offenses involving 1.5 kilograms  or more of crack cocaine3). On appeal,  Leverette asserts that the government failed to  prove by a preponderance of the evidence that  5,209.75 grams of the drugs attributed to him  were crack cocaine rather than some other form of  cocaine. Additionally, Leverette contends that,  given the inconclusive nature of the witnesses'  testimony regarding drug amounts, the district  court erred in holding him liable for such a  specific amount of cocaine and crack. After  reviewing the transcripts from the evidentiary  hearing, including Leverette's testimony under  seal, it is clear that there is sufficient  evidence to justify the district court's  determinations as to the type and amount of drugs  attributable to Leverette. As the district court  noted at sentencing, Leverette testified that the  couriers' testimony at the evidentiary hearing  was basically correct. Furthermore, in his  objections to the PSR, Leverette asked the court  to disregard the calculations set forth in the  PSR and instead to use the amounts of each type  of drug to which Leverette admitted at the  evidentiary hearing. However, even if we were to  limit the calculation to those amounts, Leverette  would still score a base offense level of 38. The  district court did not clearly err, and we affirm  the district court's base offense level  determination.


12
Finally, Leverette challenges the district  court's criminal history determination, arguing  that the determination was based on unreliable  information because the district court did not  have certified copies of three of the prior  convictions at the time it sentenced him. The  district court calculated Leverette's criminal  history to be thirteen points which placed  Leverette in criminal history category VI. If the  three challenged convictions were excluded,  Leverette would have a criminal history score of  nine, placing him in criminal history category  IV. Because we affirm the district court's ruling  regarding Leverette's base offense level and  Leverette does not raise any other challenges to  his total offense level score, we need not  resolve the dispute as to Leverette's correct  criminal history category. Given Leverette's  total offense level, the Guideline range for  criminal history category IV is the same as that  for criminal history category VI, 360 months to  life. Leverette was sentenced to 360 months  imprisonment, the bottom of this range. Any error  in the court's criminal history determination was  harmless. See United States v. Howard, 179 F.3d 539, 545 (7th Cir. 1999) ("As long as it is  reasonable to conclude that the same sentence  would have been imposed regardless of the outcome  of the dispute over which range to apply, we need  not resolve the dispute."). Leverette's sentence  is affirmed.

B.  Derrick Turner

13
Of the five coconspirators named in the  indictment, Turner is the only one who did not  enter into a plea agreement with the government  but instead chose to proceed to trial. Turner  waived his right to a jury trial, and following  a two-day bench trial, on December 15, 1998, he  was convicted on both counts of the indictment.  On March 3, 1999, Turner was sentenced to 360  months on each count with the sentences to run  concurrently. Turner raises numerousissues  involving his conviction, including a Speedy  Trial Act claim, a sufficiency of the evidence  claim, and several evidentiary challenges. Turner  also disputes the district court's calculation of  his sentence.

1.  Speedy Trial Act

14
The Speedy Trial Act provides that criminal  defendants must be brought to trial within  seventy days of the later of the filing date of  the indictment or information or the date of the  defendant's first appearance, absent certain  allowable delays. 18 U.S.C. sec. 3161(c)(1). The  decision to grant a continuance under the Speedy  Trial Act and the accompanying decision to  exclude a delay from the Speedy Trial Act  computation is left to the sound discretion of  the trial court. United States v. Taylor, 196 F.3d 854, 860 (7th Cir. 1999). Absent legal  error, we will affirm the district court's  exclusion of time unless the defendant  demonstrates both an abuse of discretion by the  district court and actual prejudice. Id. at 860-61.


15
Turner and Gallagher were arrested in Los  Angeles County, California on January 28, 1998.  On February 25, 1998, Turner appeared in the  Eastern District of Wisconsin for arraignment.4  Turner pled not guilty to both of the charges  against him, and trial was set for May 4, 1998.  Samantha Wood was arrested on March 7, 1998 and  arraigned on March 20, 1998. On April 15, 1998,  the prosecution moved for a continuance of the  trial date until sometime in July 1998 in order  to avoid multiple trials because Reed and  Leverette had yet to be arraigned. In support of  its request for a continuance, the government  cited specific portions of the Speedy Trial Act,  18 U.S.C. sec.sec. 3161(h)(1)(B), (h)(3)(A), and  (h)(7). The court, stating that its decision was  "[i]n the interest of judicial economy and for  continuity of trial" and relying on 18 U.S.C.  sec.sec. 3161(h)(3)(A)5 and (h)(7),6 granted  the government's motion, adding that a new trial  date would be set upon consultation by the clerk  with counsel in the case. Reed was arraigned on  June 5, 1998. At this point, Wood had entered a  guilty plea, and on June 9, 1998, the court set  a trial date for Turner, Reed, and Gallagher of  August 24, 1998. Leverette was arrested in Los  Angeles on July 7, 1998, and on July 17, 1998,  the court rescheduled the trial date to September  21, 1998 for Leverette, Turner, and Reed.7  Leverette was arraigned in the Eastern District  of Wisconsin on July 20, 1998. Based on the  government's request that the trial date be moved  to accommodate the observance of a religious  holiday, the court reset the trial date from  September 21 to September 22, 1998.


16
On August 14, 1998, Turner's attorney, Catherine  Canright, made a motion to withdraw from the case  because she was moving outside of the district as  of September 1, 1998. The court granted  Canright's motion and appointed a new attorney,  Allen Schatz, to represent Turner. Schatz asked  for a thirty-day continuance to allow him time to  prepare for the case. The court rescheduled the  trial date for Leverette, Reed, and Turner to  November 2, 1998. Reed entered into a plea  agreement on October 5, 1998, and Leverette's  attorney filed a motion to withdraw from representing Leverette. On November 2, 1998, the  district court denied the motion to withdraw and  rescheduled Leverette and Turner's trial date to  December 7, 1998 after Turner's counsel indicated  that he was ready to proceed to trial that day,  but if the case did not begin as scheduled, he  could not try the case until December due to  scheduling conflicts. On December 3, 1998,  Leverette entered into a plea agreement with the  government. Turner's trial was rescheduled for  December 14, 1998 because of a conflict with a  criminal jury trial on the court calendar. On  December 14, 1998, before the trial began, Turner  made an oral motion to dismiss the indictment  based on a violation of the Speedy Trial Act. The  court denied the motion and the case proceeded to  trial. Turner was tried in a two-day bench trial  on December 14 and 15, 1998.


17
Turner did not object at the time the court  granted the various continuances, but rather  challenged the delay as a whole in an oral motion  to dismiss on the day of trial. At that time, the  district court examined various delays in the  case and determined that they were in the  interest of justice. See 18 U.S.C. sec.  3161(h)(8)(B). In his initial brief on appeal,  Turner does not challenge specific delays, but  rather argues that the court did not make  sufficient factual findings to support its "ends  of justice" determination regarding "the  Government's multiple requests for delaying  Turner's trial." In his reply brief, Turner  addresses two specific delays; first, the  continuance from May 4, 1998 until sometime in  July that was granted pursuant to the  government's motion and, secondly, a delay  between June 4 and August 24, 1998 which,  according to Turner was based on a conflict with  the court's calendar.8


18
The court need not state the reasons for  granting a continuance contemporaneously with its  continuance orders.


19
Taylor, 196 F.3d at 861. In  the present case, however, the court noted in its  order continuing the case from May 4, 1998 that  the continuance was granted pursuant to 18 U.S.C.  sec.sec. 3161(h)(3)(A) and (h)(7) based on the  court's findings that codefendant Reed would be  arriving in Milwaukee shortly after his release  from custody on a misdemeanor charge in  California and that attempts were being made to  locate Leverette who was still at large. Turner  did not move to sever his trial from that of his  codefendants, and the district court did not  abuse its discretion in excluding the time period  up to Leverette's first appearance on July 20,  1997, as this time was properly excludable under  18 U.S.C. sec.sec. 3161(h)(3)(A) and (h)(7). See  United States v. Tanner, 941 F.2d 574, 580 (7th  Cir. 1991) ("[U]nder sec. 3161(h)(7), the  excludable delay of one defendant may be ascribed  to all codefendants in the same case, absent  severance.") (internal quotations and citations  omitted). The district court was not required to  make an "ends of justice" finding with respect to  this time period. Furthermore, to the extent that  the alleged scheduling delay does not overlap  with the previously discussed continuance,  specifically the period from July 20 to August  24, 1998, Turner fails to cite to any portion of  the record dealing with this time period. Turner  argues that the district court erroneously  excluded this time since a court's calendaring  conflict is an expressly impermissible exclusion  but does not include a citation to the record to  indicate when the district court made this  erroneous exclusion. Our review of the record  reveals that the district judge did not address  this time period in his analysis of Turner's  motion to dismiss, and there is no evidence that  the time in question was excluded from the  court's Speedy Trial Act calculation. Because  Turner fails to show that the district court  abused its discretion in ruling on his Speedy  Trial Act claim, weneed not consider whether  Turner was prejudiced by the delay. Turner's  Speedy Trial Act claim fails.

2.  Sufficiency of the Evidence

20
Turner argues that there was insufficient  evidence to support (1) a finding that he  possessed over five kilograms of cocaine or  cocaine base on October 1, 1996 and (2) a finding  of gang affiliation. Turner has a high burden to  meet to succeed on these claims, since the  verdict must be upheld if, viewing the evidence  in the light most favorable to the government,  any rational trier of fact could have found the  essential elements of the crime beyond a  reasonable doubt. United States v. Pigee, 197 F.3d 879, 892 (7th Cir. 1999). Turner's arguments  merit only brief comment. First, in asserting  that the government failed to prove that he  possessed over five kilograms of cocaine or  cocaine base "on October 1, 1996" (emphasis in  Turner's brief), Turner confuses count one of the  indictment with count two. Count two, which is  based on conduct on or about October 1, 1996,  alleges only that Turner, Reed, and Leverette  "did knowingly and intentionally possess with  intent to distribute cocaine and cocaine base,  a/k/a 'crack.'" It does not refer to a specific  amount of drugs, and in proving count two, the  government was not required to prove that Turner  possessed in excess of five kilograms of drugs.  Turner further contends that the district court  "irrationally and unreasonably" used a fifteen-  year-old photograph of a group of adolescent boys  to support a finding of gang affiliation which  was in turn used to help prove the elements of  the conspiracy charge. While the district court  described the photograph as "one of the most  telling" pieces of evidence of gang affiliation,  it was not the only evidence. Tia Musarra  identified Turner as a member of the Crips  although she was unsure whether he was involved  with the Shotgun faction. Alfred Reed identified  Turner as a member of the Shotgun Crips. The  record contains ample evidence of Turner's gang  affiliation, and Turner's sufficiency of the  evidence claims fail.

3.  Evidentiary Issues

21
Turner first argues that, based on a  sequestration order that was in effect, the  district court erred in allowing FBI Special  Agent Kathryn Peterson and DEA Special Agent Dave  Spakowicz to testify after they sat at the  government's table during the testimony of other  witnesses. When the prosecutor entered her  appearance at the beginning of Turner's trial,  she noted that she was joined at counsel table by  Spakowicz and Peterson. Several minutes later,  when the court and counsel were discussing the  procedural aspects of presenting witnesses in the  case, the judge stated, "I take it there is going  to be a motion to sequester witnesses?" to which  defense counsel replied, "Yes, Your Honor." The  court then instructed the bailiff to have the  witnesses who were in custody brought up from the  Marshall's Service and placed in the witness  room. No mention was made of the government  agents at the time sequestration was discussed,  and defense counsel did not object to their  testimony on sequestration grounds. Because  Turner failed to make a proper objection at  trial, we review for plain error. United States  v. Barker, 27 F.3d 1287, 1292 (7th Cir. 1994).  Plain error is error that is both clear and  prejudicial. United States v. Olano, 507 U.S. 725, 734 (1993).


22
The district court's admission of the testimony  of the two agents was not plain error. It is  arguable that the district court sequestration  order did not apply to the agents because, in  response to the motion to sequester witnesses,  the court only addressed procedures to deal with  in-custody witnesses. Additionally, the agents  qualify under Fed. R. Evid. 615(2) as individuals  who are exempted from exclusion. United States v.  Crabtree, 979 F.2d 1261, 1270 (7th Cir. 1992);  see also United States v. Berry, 133 F.3d 1020,  1024 (7th Cir. 1998). Turner's jury sequestration  claim fails. The remainder of Turner'sevidentiary challenges also are without merit.  Turner did not object to the admission of the  items at trial, and he fails to show plain error.  See Barker, 27 F.3d at 1292.

4.  Sentencing Challenges

23
Following a two-day bench trial, the district  court found Turner guilty on both counts and set  Turner's sentencing hearing for February 22,  1999. Turner's sentencing was rescheduled because  defense counsel inadvertently failed to submit  his objections to the PSR prior to the February  22 hearing. The sentencing was held on March 3,  1999. At sentencing, the district court adopted  the calculations set forth in the PSR and  sentenced Turner to 360 months imprisonment on  each count with the sentences to run  concurrently. In reaching this sentence, the  district court held Turner responsible for  7,228.15 grams of cocaine powder and 1,150 grams  of crack cocaine and set a corresponding base  offense level of 36. See U.S.S.G. sec.  2D1.1(c)(2). The district court applied a three-  level upward adjustment under U.S.S.G. sec.  3B1.1(b) for Turner's aggravating role in the  offense. The court then added two offense levels  pursuant to U.S.S.G. sec. 3C1.1 for obstruction  of justice based on a finding that Turner  perjured himself when he testified at trial that  he did not know Michelle Proctor or Tia Musarra.  After the enhancements, Turner was assigned a  total offense level of 41. Based on Turner's  criminal history category of II, the district  court determined the appropriate Guideline range  to be 360 months to life imprisonment and  sentenced Turner at the bottom of this range.  Turner challenges both his base offense level and  the enhancements applied by the district court.


24
Turner first challenges the district court's  determination as to the type and amount of drugs  that can be attributed to him for sentencing  purposes. As previously noted, our review is for  clear error, and the government need only prove  the type and amount of drugs by a preponderance  of the evidence. Galbraith, 200 F.3d 1006; Branch, 195 F.3d at 933-34. In his initial  brief on appeal, Turner argues that the amounts  in the PSR were erroneous because they were based  in part on the presumption that Turner himself  acted as a courier. A review of the PSR  calculation of drug amounts (PSR para. 33)  reveals no mention of Turner acting as a courier.  The PSR expressly states that Turner was being  held responsible only for those transactions in  which "he received or was to have received  cocaine or cocaine base" and outlines the amounts  attributable to specific trips by the couriers.  Turner also asserts that the drug amount  calculation was erroneously based on the  assumption that each trip from Los Angeles to  Milwaukee resulted in the delivery of at least  one kilogram of cocaine despite testimony from  codefendants Wood and Reed that much lower  amounts had been carried on a specific trip.  However, the PSR clearly holds Turner liable for  only half a kilogram and nine ounces of cocaine  for the transactions involving Wood. Turner's  remaining arguments regarding the drug amount  calculation were not raised until his reply brief  and are, therefore, waived. United States v.  Magana, 118 F.3d 1173, 1198 n.15 (7th Cir.  1997).9 Finally, Turner argues, through  adoption of Leverette's brief, the district court  erred in finding that 1,150 grams of the drugs  attributable to him were crack and not some other  form of cocaine. Turner's crack cocaine  computation was limited to a portion of the drugs  seized from Proctor and Musarra. These drugs were  submitted to a Wisconsin state crime lab for  analysis, and the crime lab employee testified  that, after conducting both visual and chemical  tests, she determined the portion of the drugs in  question was a form of cocaine base commonly  known as crack. Leverette's argumentregarding  the inconclusiveness of the couriers' testimony  as to the type of drugs carried does not apply in  Turner's case. There was no clear error, and we  affirm the district court's decision regarding  Turner's base offense level.


25
Turner next argues that the district court  erred in imposing a two-level increase in his  offense level pursuant to U.S.S.G. sec. 3C1.1 for  obstruction of justice. The PSR recommended a  two-level enhancement for Turner's allegedly  perjured testimony at trial that he did not know  Tia Musarra or Michelle Proctor. "Perjury can be  the basis for a sec. 3C1.1 increase, . . . but  not every instance of false testimony under oath  warrants the enhancement." United States v. Gage,  183 F.3d 711, 715 (7th Cir. 1999) (citations  omitted). The sec. 3C1.1 enhancement applies if  a defendant "gives false testimony concerning a  material matter with the willful intent to  provide false testimony, rather than as a result  of confusion, mistake, or faulty memory." United  States v. Dunnigan, 507 U.S. 87, 94 (1993). In  his objections to the PSR, Turner argued that he  did not perjure himself because he "told the  truth to the best of his abilities." Turner did  not challenge the materiality of the testimony in  question.


26
In applying a sec. 3C1.1 enhancement, "the  district court should indicate that it has found  all of the elements of perjury: falsity,  willfulness and materiality." United States v.  Brimley, 148 F.3d 819, 823 (7th Cir. 1998)  (internal quotations and citations omitted). We  review de novo to determine whether the district  court made the appropriate findings to support a  sec. 3C1.1 enhancement. Gage, 183 F.3d at 715. If  the appropriate findings are made, we review the  factual findings underlying the district court's  determination that perjury occurred for clear  error. Id. The district court began by setting  out the proper standard, stating "[t]he Court has  to find that the Defendant did lie about a  material fact prior to applying this adjustment."  The court then made an independent determination  that Turner lied about his involvement with  Musarra and Proctor. The court based this  determination on a finding that Turner's  testimony was so diametrically opposed to that of  the other witnesses that one version had to be a  lie. The court credited the version of facts set  out by the other witnesses, noting that this  version was supported by other evidence in the  case including travel records and the presence of  Turner's nickname in Musarra's address book.  Given these findings, it is clear that the  district court concluded Turner's testimony was  intentionally false and not the result of  confusion or faulty memory. See Brimley, 148 F.3d  at 824. This finding is not clearly  erroneous.10


27
Turner further asserts that the district court  erred in applying a three-level enhancement under  U.S.S.G. sec. 3B1.1(b) because there was no  evidence that he played a managerial role in the  conspiracy. However, in his objections to the  PSR, Turner conceded his managerial role, stating  that the district court could find him to be a  manager or supervisor of criminal activity  involving less than five individuals pursuant to  U.S.S.G. sec. 3B1.1(c), but challenging the  finding that Wendy Gallagher was involved in the  criminal activity. Given this concession and the  fact that, on appeal, Turner does not contest  Gallagher's involvement in the conspiracy, we  find that the district court did not clearly err  in increasing Turner's offense level pursuant to  U.S.S.G. sec. 3B1.1(b). See United States v.  House, 110 F.3d 1281, 1283 (7th Cir. 1997)  (stating that a defendant's role in the offense  is a factual finding reviewed for clear error).  Additionally, to the extent that Turner adopts  Leverette's anti-bribery statute claim and his  separation of powers argument regarding the  probation office, we reject Turner's claims for  the reasons set forth in our analysis of thoseissues above. Turner's sentence is affirmed.

III.  CONCLUSION

28
Leverette's sentence is affirmed. Turner's  conviction and sentence are affirmed.



Notes:


1
 J. Vincent Romero, The Relationship Between  Defense Counsel and the Probation Officer Under  the Guidelines, 2 Fed. Sentencing Rep. 312, 314  (1999).


2
 The federal anti-bribery statute in pertinent  part makes it illegal to directly or indirectly  give, offer, or promise "anything of value to any  person, for or because of the testimony under  oath or affirmation given or to be given by such  person as a witness upon a trial, hearing, or  other proceeding, before any court." 18 U.S.C.  sec. 201(c)(2).


3
 "Crack" is defined in the Guidelines as "the  street name for a form of cocaine base, usually  prepared by processing cocaine hydrochloride and  sodium bicarbonate, and usually appearing in a  lumpy, rocklike form." U.S.S.G. sec. 2D1.1(c)  n.D.


4
 The government in its brief refers to Turner's  arrest date as both February 4, 1998 and January  29, 1998. The warrant for Turner's arrest shows  an arrest date of January 28, 1998, the date of  arrest used by the defendant in his brief.  Despite this inconsistency concerning the date of  Turner's arrest in California, it is clear that  Turner made his first appearance in the Eastern  District of Wisconsin on February 25, 1998.


5
 Section 3161(h)(3)(A) excludes from the Speedy  Trial Act calculation "[a]ny period of delay  resulting from the absence or unavailability of  the defendant or an essential witness."


6
 Section 3161(h)(7) allows for "[a] reasonable  period of delay when the defendant is joined for  trial with a codefendant as to whom the time for  trial has not run and no motion for severance has  been granted."


7
 By this time, Gallagher had entered a guilty  plea.


8
 Turner does not challenge the district court's  decision granting a one-day continuance at the  government's request to allow for observance of  a religious holiday. This one-day continuance and  the continuance from May 4, 1998 are the only two  continuances that were requested by the  government.


9
 We note that even had Turner's additional  challenges been properly preserved, they would  have failed. There is sufficient evidence in the  record to support the district court's drug  amount calculation.


10
 Because Turner does not challenge the materiality  of the statements in either his initial or reply  brief, we do not address the issue.